United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.T., Appellant
and
TENNESSEE VALLEY AUTHORITY,
MAINTENANCE FACILITY, Spring City, TN,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-2030
Issued: January 15, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On July 30, 2007 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ June 29, 2007 merit decision concerning his entitlement to schedule
award compensation. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3(d)(2), the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met his burden of proof to establish that he has more than
a 42 percent permanent impairment of his left index finger, for which he received a schedule
award.
FACTUAL HISTORY
The Office accepted that on August 22, 2004 appellant, then a 55-year-old machinist and
welder, sustained a left index finger fracture when he caught his finger between two timbers. On
August 22, 2004 Dr. Paul A. Abbey, an attending Board-certified hand surgeon, performed left

index finger surgery including an open reduction and internal fixation of a distal phalanx fracture
and repair of the extensor tendon. The procedure was authorized by the Office. Appellant
received appropriate compensation for periods of disability.
Appellant returned to full-time work for the employing establishment in late 2004 but
continued to complain of hypersensitivity, edema and decreased range of motion in his left index
finger. On November 15, 2004 he reported to Dr. Abbey that he had intermittent pain located
mostly in his distal phalanx and that the pain increased with exposure and use. On May 24, 2005
Dr. Abbey indicated that appellant described pain in about the top two thirds of his left index
finger on both sides.
On January 27, 2006 appellant filed a claim for a schedule award due to his August 22,
2004 employment injury. On February 13, 2006 the Office requested that Dr. Abbey provide an
opinion on the permanent impairment of appellant’s left index finger. On June 22, 2006
Dr. Abbey reported range of motion findings for appellant’s left index finger noting that he had
full motion at the metacarpal joint, 0 to 75 degrees of motion at the proximal interphalangeal
joint and 10 to 25 degrees at the distal interphalangeal joint. He indicated that appellant had
slight ulnar deviation at the proximal interphalangeal joint but was otherwise stable. Dr. Abbey
noted that appellant had abnormal sensation from the mid proximal phalanx on the ulnar side
which was complete and on the radial side at the proximal aspect of the proximal phalanx which
was partial. He indicated that appellant had not reported problems with strength and did not
have a lot of pain in the left index finger. Dr. Abbey concluded that, based on Figures 16-7, 1621 and 16-23 and Table 16-7 of the American Medical Association, Guides to the Evaluation of
Permanent Impairment (5th ed.), appellant had a 42 percent permanent impairment of his left
index finger due to “abnormal sensation and abnormal motion.” He noted that appellant had
reached maximum medical improvement.
On June 22, 2006 Dr. James W. Dyer, an Office medical adviser and Board-certified
orthopedic surgeon, reviewed the findings of Dr. Abbey and determined that according to
Figures 16-21 and 16-23 and Table 16-7 of the A.M.A., Guides appellant had a 42 percent
permanent impairment of his left index finger. He indicated that appellant had deficits based on
limited motion and abnormal sensation. Dr. Dyer indicated that appellant had 2 percent
impairment due to 10 degrees of distal interphalangeal joint extension, a 25 percent impairment
due to 25 degrees of distal interphalangeal joint extension and a 15 percent impairment due to 75
degrees of proximal interphalangeal joint flexion.
In a June 29, 2007 award of compensation, the Office granted appellant a schedule award
for a 42 percent permanent impairment of his left index finger. The award ran for 19.32 weeks
from June 22 to November 4, 2006.
LEGAL PRECEDENT
The schedule award provision of the Federal Employees’ Compensation Act1 and its
implementing regulations2 set forth the number of weeks of compensation payable to employees
1

5 U.S.C. § 8107.

2

20 C.F.R. § 10.404 (1999).

2

sustaining permanent impairment from loss, or loss of use, of scheduled members or functions of
the body. However, the Act does not specify the manner in which the percentage of loss shall be
determined. For consistent results and to ensure equal justice under the law to all claimants,
good administrative practice necessitates the use of a single set of tables so that there may be
uniform standards applicable to all claimants. The A.M.A., Guides has been adopted by the
implementing regulation as the appropriate standard for evaluating schedule losses.3
It is well established that proceedings under the Act are not adversarial in nature and,
while the claimant has the burden to establish entitlement to compensation, the Office shares
responsibility in the development of the evidence.4
ANALYSIS
The Office accepted that appellant sustained a left index finger fracture on
August 22, 2004. On August 22, 2004 Dr. Abbey, an attending Board-certified hand surgeon,
performed left index finger surgery including an open reduction and internal fixation of a distal
phalanx fracture and repair of the extensor tendon. In a June 29, 2007 award of compensation,
the Office granted appellant a schedule award for a 42 percent permanent impairment of his left
index finger.
The Board finds that the case requires additional development to determine the extent of
the permanent impairment of appellant’s left index finger. On June 22, 2006 Dr. Dyer, an Office
medical adviser and Board-certified orthopedic surgeon, reviewed the findings of Dr. Abbey and
determined that according to the A.M.A., Guides appellant had a 42 percent permanent
impairment of his left index finger.5
Dr. Dyer properly concluded that appellant had 2 percent impairment due to 10 degrees
of distal interphalangeal joint extension and a 15 percent impairment due to 75 degrees of
proximal interphalangeal joint flexion. He indicated that appellant had a 25 percent impairment
due to 25 degrees of distal interphalangeal joint extension, but he actually had a 24 percent
impairment due to this degree of extension.6 Dr. Abbey had indicated that appellant had “full
motion” at the metacarpal joint but he provided no specific findings of metacarpal joint motion
and therefore there is no way to determine whether appellant had impairment due to limited
metacarpal joint motion under Figure 16-25 of the A.M.A., Guides.7

3

Id.

4

Dorothy L. Sidwell, 36 ECAB 699, 707 (1985); William J. Cantrell, 34 ECAB 1233, 1237 (1983).

5

Dr. Dyer had also concluded that appellant had a 42 percent impairment of his left index finger.

6

See A.M.A., Guides 461, 463, Figures 16-21 and 16-23. The actual impairment for 25 degrees of distal
interphalangeal joint extension would be 23.5 percent but this figure would be rounded up to 24 percent. See id. at
Figure 16-21; Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700.3.b
(June 2003).
7

See A.M.A., Guides 464, Figure 16-25.

3

With respect to abnormal sensation of the left index finger, Dr. Abbey stated that
appellant had abnormal sensation from the mid proximal phalanx on the ulnar side which was
complete and on the radial side at the proximal aspect of the proximal phalanx which was partial.
However, neither Dr. Abbey nor Dr. Dyer provided a calculation of impairment due to sensory
loss. The A.M.A., Guides provides detailed standards for evaluating such loss.8 The record does
not contain a sufficient description of appellant’s left index finger sensation to properly apply
these standards.
As noted, the Office shares responsibility in the development of the evidence. The case
will be remanded to the Office for further development of the medical evidence to determine the
extent of the permanent impairment of appellant’s left index finger. After such development it
deems necessary, the Office should issue an appropriate
CONCLUSION
The Board finds that the case is not in posture for decision regarding whether appellant
met his burden of proof to establish that he has more than a 42 percent permanent impairment of
his left index finger, for which he received a schedule award. The case is remanded to the Office
for further development.

8

See id. at 446-49. Particular attention should be paid to Figure 16-7 and Table 16-7 on pages 447 and 448 which
evaluate transverse and longitudinal losses associated with the ulnar digital and radial digital nerves.

4

ORDER
IT IS HEREBY ORDERED THAT the Office of Workers’ Compensation Programs’
June 29, 2007 decision is set aside and the case remanded to the Office for further proceedings
consistent with this decision of the Board.
Issued: January 15, 2008
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

